United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moorhead, MN, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1086
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 29, 2011 appellant’s counsel timely appealed the October 7, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which granted a schedule
award for bilateral upper extremity impairment.1 The Board docketed the appeal as No. 111086.
Appellant, a 60-year-old retired letter carrier, has an accepted occupational disease claim
for bilateral carpal tunnel syndrome. As noted, OWCP issued an October 7, 2010 schedule
award for five percent right upper extremity impairment and four percent left upper extremity
impairment.2 The decision indicated that appellant’s schedule award was based on the

1

Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193 (2006), and 20 C.F.R.
§§ 501.2(c) and 501.3 (2011), the Board has jurisdiction over the merits of this case.
2

The award was based on the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2008), which OWCP adopted effective May 1, 2009. See Federal (FECA) Procedure
Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a (January 2010).

December 1, 2009 report of Dr. Scott J. Fillmore and the January 25, 2010 report of the district
medical adviser (DMA).3
Under cover letter dated June 11, 2010, appellant’s counsel submitted a May 27, 2010
impairment rating from Dr. William N. Grant, a Board-certified internist. Applying the sixth
edition of the A.M.A., Guides (2008), Dr. Grant found nine percent impairment of each upper
extremity based on appellant’s carpal tunnel syndrome. OWCP received Dr. Grant’s impairment
rating on June 14, 2010 almost four months prior to the October 7, 2010 schedule award
decision. Despite the timely submission of Dr. Grant’s report, OWCP’s October 7, 2010
decision did not specifically reference this evidence. Because Dr. Grant’s report post-dated the
DMA’s January 25, 2010 report, it is clear the DMA did not review Dr. Grant’s May 27, 2010
impairment rating.
As the Board’s decisions are final with regard to the subject matter appealed, it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.4 In
this instance, OWCP failed to consider relevant medical evidence it received prior to the
issuance of the October 7, 2010 schedule award. Whether OWCP receives relevant evidence on
the date of the decision or several days prior, such evidence must be considered.5 As OWCP
failed to address all relevant evidence before it at the time of its decision, the case is remanded
for a proper review of the evidence and issuance of an appropriate de novo final decision.

3

Dr. Fillmore is a Board-certified physiatrist. He provided an April 27, 2009 impairment rating under the fifth
edition of the A.M.A., Guides (2001). Dr. Fillmore found 14 percent impairment of both upper extremities based on
motor and sensory deficits involving the median nerve. His December 1, 2009 report was similarly based on the
Fifth Edition, but this latest report focused on impairment of the shoulders rather than the previously rated bilateral
hand and wrist impairment. The DMA applied Dr. Fillmore’s examinations findings under the sixth edition of the
A.M.A., Guides, and found five percent right upper extremity impairment and four percent left upper extremity
impairment due to carpal tunnel syndrome.
4

20 C.F.R. § 501.6(d); see William A. Couch, 41 ECAB 548, 553 (1990).

5

Willard McKennon, 51 ECAB 145 (1999).

2

IT IS HEREBY ORDERED THAT the October 7, 2010 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

